ORDER

PER CURIAM.
Robert P. Willenbrink and Rose Willen-brink (Appellants) appeal from three separate judgments: (1) an Order dismissing Count III of Appellants’ petition alleging class action, in favor of Bill Overschmidt, Franklin County Assessor (Assessor), and Linda Emmons, Franklin County Collector (Collector) (collectively “Franklin County”), (2) an Order granting Summary Judgment to Franklin County on Count II *842of Appellants’ Petition for Repayment of Taxes Filed Under Protest, and (3) a Judgment pertaining to Count I of Appellants’ petition and affirming the decision of the State Tax Commission. We have reviewed the briefs of the parties and the record on appeal and conclude that the judgments of the trial court are supported by substantial evidence, are not against the weight of the evidence, and do not erroneously declare or apply the law. Murphy v. Carrón, 536 S.W.2d 30, 32 (Mo. banc 1976). We also find that Franklin County was entitled to judgment as a matter of law on Count II of Appellants’ petition. ITT Commercial Finance Corp. v. Mid-America Marine Supply Corp., 854 S.W.2d 371, 376 (Mo.banc 1993). An extended opinion would have no precedential value. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).